[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
There is a correction on page 9 of this Memorandum of Decision which was dated August 2, 1994 and filed on August 4. On page 9, line 16, the corrected sentence should read:
         The balancing test which the commission must perform in subsection (c) of the Act is similar to the Huntington-Rizzo test, namely, that the reasons for denial are bona fide and legitimate, and no less discriminatory alternative exists to meet those purposes.
Leheny, J. CT Page 10115-L